       Case 3:19-cv-05822-WHA Document 267 Filed 06/02/20 Page 1 of 7



 1   TODD A. BOOCK (SBN 181933)
     TBoock@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     601 South Figueroa Street, 41st Floor
 3   Los Angeles, California 90017
     Tel.: +1 213 426 2500
 4   Fax: +1 213 623 1673

 5   Attorneys for Non-Party
     Teva Pharmaceuticals USA, Inc.
 6

 7

 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                   SAN FRANCISCO DIVISION
10

11   ______________________________________   Case No. 3:19-cv-05822-WHA
12   IN RE GLUMETZA ANTITRUST LITIGATION      DECLARATION OF BRIAN SAVAGE
                                              (FOR NON-PARTY TEVA
13   ______________________________________   PHARMACEUTICALS USA, INC.)
                                              PURSUANT TO NORTHERN DISTRICT
14                                            LOCAL RULE 79-5(E) IN SUPPORT OF
                                              DEFENDANTS’ ADMINISTRATIVE
15   This Document Relates To:                MOTION TO FILE UNDER SEAL
                                              [DOCKET NOS. 262 AND 263]
16   All Direct Purchaser Actions
17

18

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF BRIAN SAVAGE                              CASE NO. 3:19-CV-05822-WHA
       Case 3:19-cv-05822-WHA Document 267 Filed 06/02/20 Page 2 of 7



 1          I, Brian Savage, Esq., declare as follows:

 2          1.      I am General Counsel, U.S. Generics, at non-party Teva Pharmaceuticals USA, Inc.

 3   (“Teva”). I make this declaration based upon matters within my own personal knowledge and if

 4   called as a witness, I could and would competently testify to the matters set forth herein. I make

 5   this declaration in support of Teva’s Declaration Pursuant to Northern District of California Local

 6   Rule 79-5(e) In Support of Defendants Bausch Health Companies Inc.’s, Salix Pharmaceuticals,

 7   Ltd.’s, Salix Pharmaceuticals, Inc.’s, and Santarus, Inc.’s (collectively, “Defendants”)

 8   Administrative Motion to File Under Seal Portions of Defendants' Opposition to Direct Purchaser

 9   Class Plaintiffs' Motion for Class Certification, Portions of the Declaration of Bruce Strombom,

10   Ph.D., and Exhibits 1-3, 5, 7-11, and 15-19 to the Declaration of Daniel B. Asimow (“Motion”).

11   (Docket Nos. 262 and 263.)

12          2.      In 2016, Teva’s parent company acquired certain assets, related to the development

13   and sale of generic drugs, that had formerly belonged to another pharmaceutical company called

14   Actavis, which had previously been known as Watson. In 2012, Watson had filed an ANDA for a

15   generic version of Glumetza. That ANDA is one of the assets Teva acquired from Actavis. For

16   purposes of this declaration, I refer to that ANDA as the “Teva ANDA.”

17          3.      Teva received final approval from the FDA for the Teva ANDA in October 2016

18   and started selling its generic Glumetza product in the United States in May 2017. Although Teva

19   experienced certain regulatory issues that led Teva to temporarily discontinue production and sale

20   of generic Glumetza starting in 2018, Teva resumed making generic Glumetza available for

21   purchase in 2019. Teva competes with other drug companies that also sell generic Glumetza, and

22   it faces potential competition from yet other generic drug companies that may seek to obtain FDA

23   approval for generic Glumetza and sell their own products in competition with Teva.

24          4.      In the course of this litigation, Teva has produced certain documents in response to

25   discovery requests from the parties. Teva produced its documents with a Highly Confidential

26   designation pursuant to the Stipulated Protective Order in this matter. (Docket No. 115.)

27          5.      I understand that, on May 28, 2020, Defendants filed the Motion and related

28   documents referring to certain manufacturing challenges Teva faced with generic Glumetza in the

                                                      1
     DECLARATION OF BRIAN SAVAGE                                            CASE NO. 3:19-CV-05822-WHA
       Case 3:19-cv-05822-WHA Document 267 Filed 06/02/20 Page 3 of 7



 1   2016-2017 time frame, and attached certain documents Teva produced on those topics. (Docket

 2   Nos. 262 and 263). I further understand that those Teva documents and passages in the motion

 3   papers referencing Teva’s manufacturing issues were provisionally filed under seal, pursuant to

 4   the Motion. Counsel for Defendants informed Teva of the documents and redactions and their

 5   contents, to the extent they concern Teva, notifying Teva of its obligation to determine which

 6   pieces of information should be kept under seal and to file this declaration pursuant to Local Rule

 7   79-5(e).

 8          6.      Teva agrees with Defendants that information stating, without more, that Teva did

 9   not launch its generic Glumetza product in October 2016 when it received final approval, and that

10   Teva did not launch its generic Glumetza product until May 2017 due to certain manufacturing

11   challenges, is not confidential and does not need to be kept under seal. On the other hand, any

12   other information about Teva’s manufacturing problems involving generic Glumetza, including

13   information about the nature of the problems or the actions Teva considered and/or took to resolve

14   them, should remain under seal. This is confidential and proprietary business information that

15   contains trade secrets and, if disclosed, could harm Teva’s competitive advantage within the

16   marketplace.

17          7.      The generic drug industry is highly competitive, and that competition occurs along

18   several dimensions. One aspect of competition, on any particular generic product, relates to the

19   generic drug company’s ability to develop a drug product formation, and a manufacturing process

20   for that product, that meets FDA requirements and the company’s internal quality requirements.

21   Developing a robust and compliant formula and manufacturing process is difficult, expensive, and

22   time-consuming. The details of how the brand company formulates and manufactures its brand

23   product are generally confidential, as are the details of how a generic company does so, meaning

24   that each would-be competitor must develop its own compliant product and processes on its own.

25   With complex products, such as Glumetza, many would-be competitors may never be able to do

26   so. Indeed, I understand from the FDA website that only four ANDAs have been approved for

27   generic Glumetza, which is a comparatively low figure; many products tend to have more

28   approved ANDAs.

                                                     2
     DECLARATION OF BRIAN SAVAGE                                           CASE NO. 3:19-CV-05822-WHA
       Case 3:19-cv-05822-WHA Document 267 Filed 06/02/20 Page 4 of 7



 1          8.      Teva carefully protects the confidentiality of its drug formulations and

 2   manufacturing processes for several reasons, including to prevent our actual or potential

 3   competitors from using our confidential and propriety know-how to develop their own products

 4   and processes to use in competition against us. Teva would suffer substantial, potentially

 5   irreparable harm if information about its confidential and propriety product formulation or

 6   manufacturing processes for its generic Glumetza product, including the actions Teva considered

 7   and/or took to resolve manufacturing challenges, were to become public.

 8          9.      Applying those principles here:

 9                  a. Teva agrees that the document Bates-stamped Teva_Glumetza_00270, filed as

10                     Exhibit 19 to the Declaration Daniel B. Asimow (Docket No. 263-1), does not

11                     need to sealed, as it simply refers to the existence of manufacturing problems.

12                  b. Teva agrees that the portions of Paragraph 29 of the Declaration of Bruce

13                     Strombom, Ph.D. (Docket No. 263-21), does not need to be sealed, as they

14                     simply refer to the existence of manufacturing problems.

15                  c. Teva agrees that the sentence redacted on Page 6 of Defendants’ Opposition

16                     (Docket No. 263), does not need to be sealed, to the extent it refers to Teva, as

17                     it simply refers to the existence of manufacturing problems.

18                  d. Teva maintains that the document Bates stamped Teva_Glumetza_00170, filed

19                     as Exhibit 18 to the Declaration Daniel B. Asimow (Docket No. 263-1), should

20                     remain sealed, as it discusses confidential and proprietary information and trade

21                     secrets about the nature of Teva’s manufacturing problems and actions Teva

22                     took to resolve them. Public disclosure of this information would allow Teva’s

23                     competitors to use this information to their competitive advantage and would

24                     cause Teva significant commercial and competitive harm.

25                  e. Teva maintains that Footnote 16 of the Declaration of Bruce Strombom, Ph.D.

26                     (Docket No. 263-21), as well as the Teva documents cited therein, should

27                     remain sealed, at they discuss confidential information about the nature of

28                     Teva’s manufacturing problems and actions Teva took to resolve them. Public

                                                      3
     DECLARATION OF BRIAN SAVAGE                                            CASE NO. 3:19-CV-05822-WHA
       Case 3:19-cv-05822-WHA Document 267 Filed 06/02/20 Page 5 of 7



 1                     disclosure of this information would allow Teva’s competitors to use this

 2                     information to their competitive advantage and would cause Teva significant

 3                     commercial and competitive harm.

 4

 5          I declare under penalty of perjury under the laws of the United States that the foregoing is

 6   true and correct. Executed this 2nd day of June, 2020 in Mountain Lakes, New Jersey

 7
                                                          /s/ Brian Savage_______________________
 8                                                            Brian Savage
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
     DECLARATION OF BRIAN SAVAGE                                            CASE NO. 3:19-CV-05822-WHA
       Case 3:19-cv-05822-WHA Document 267 Filed 06/02/20 Page 6 of 7



 1                                    ATTORNEY ATTESTATION

 2
            I hereby attest, pursuant to Local Rule 5-1(i)(3), that I obtained the concurrence in the
 3
     filing of this document from the signatories indicated by the conformed signature (/s/).
 4

 5                                                        /s/ Todd A. Boock_____________________
                                                              Todd A. Boock
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      5
     DECLARATION OF BRIAN SAVAGE                                            CASE NO. 3:19-CV-05822-WHA
       Case 3:19-cv-05822-WHA Document 267 Filed 06/02/20 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on June 2, 2020. I further certify that all participants in the case are registered CM/ECF users and

 5   that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed this 2nd

 7   day of June 2020.

 8                                                        /s/ Todd Boock
                                                          TODD BOOCK
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
     DECLARATION OF BRIAN SAVAGE                                             CASE NO. 3:19-CV-05822-WHA
